Name: Regulation No 470/67/EEC of the Commission of 21 August 1967 on the taking over of paddy rice by intervention agencies, and fixing the corrective amounts, price increases and reductions applied by them
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production;  consumption
 Date Published: nan

 Official Journal of the European Communities 263 No 204/8 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 24.8.67 REGULATION No 470/67/EEC OF THE COMMISSION of 21 August 1967 on the taking over of paddy rice by intervention agencies, and fixing the corrective amounts, price increases and reductions applied by them THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas, for calculation of the corrective amounts, the differences in value between the other varieties and the variety corresponding to the standard quality should be laid down; whereas, for calculation of the price increases and reductions, account should be taken of the effect of the above-mentioned characteristics on the processing value of the paddy rice ; Whereas the conditions governing offers to intervention agencies and taking-over by them should be as uniform as possible throughout the Community to avoid discriminating between producers ; whereas it may be advisable for intervention agencies to apply , concurrently with this Regulation, certain measures which are suited to their individual circumstances and in particular to trade practices ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 359/67/EEC1 of 25 July 1967 on the common organisation of the market in rice, and in particular Article 5 (5 ) thereof; Whereas Regulation No 359/67/EEC provides that the intervention prices for rice must be fixed for paddy rice of a specific standard quality and that, if the quality of the paddy rice offered for intervention differs from that standard quality, the intervention price must be adjusted by applying corrective amounts and price increases or reductions ; Whereas paddy rice whose quality does not permit sufficient use or storage should not be accepted for intervention ; whereas in fixing the minimum quality particular consideration should be given to climatic conditions in the rice-growing areas of the Community ; whereas, in order to simplify the administration of intervention and in particular to allow uniform lots to be made up, a minimum quantity should be fixed below which the intervention agency is not obliged to accept the offer ; Whereas , for the application of the price increases and reductions, account should be taken of the basic characteristics of the paddy rice allowing objective assessment of the quality ; whereas the moisture content, the yield after processing and the defects of the grain can be assessed by simple and effective methods, thus meeting , this requirement; HAS ADOPTED THIS REGULATION : Article 1 Any holder of uniform lots of paddy rice of at least 10 metric tons harvested in the Community shall be entitled to offer such rice to the intervention agency. The intervention agencies may however fix a higher minimum tonnage. Article 2 1 . To be accepted for intervention, paddy rice shall be of sound and fair marketable quality. 2 . Paddy rice shall be considered to be of sound and fair marketable quality when it is free of odour and of live pests , and when :1 OJ No 174, 31.7.1967, p . 1 . 264 Official Journal of the European Communities  the moisture content does not exceed 16% ; price ruling at the beginning of the year at the marketing centre chosen by the seller, after that price has been modified by the corrective amount referred to in paragraph 1 . Article 4  the yield after processing is not less than 14% for round-grained riIce, and not less than 10% for other rice, below the basic yields listed in Annex III to this Regulation;  the percentage of chalky grains does not exceed 8% for round-grained rice and 5% for other rice ;  the percentage of grains striated with red does not exceed 10% for round-grained rice and 5% for other rice ;  the percentage of spotted grains does not exceed 4% for round-grained rice and 3% for other rice ;  the percentage of stained grains does not exceed 2% for round-grained , rice and 1% for other rice ;  the percentage of amber grains does not exceed 2% for round-grained rice and 1% for other rice ;  the percentage of yellow grains does not ' exceed 0-25% . 1 . All offers for intervention must be made in writing to an intervention agency. 2 . Offers shall be accepted by the intervention agency as quickly as possible and necessary information concerning the conditions under which the goods will be taken over shall be given. Objections to the conditions may be made only within forty-eight hours of receipt of the acceptance. 3 . The price to be paid to the seller shall be that fixed in accordance with Article 2 of Regulation No 364/67/EEC1 for goods delivered unloaded to storage depot and valid for the month of delivery specified when the offer was accepted, account being taken of the corrective amounts, price increases and reductions laid down in Annexes I to IV to this Regulation. 4. Payment shall be made as soon as possible after the taking over.Article 3 Article 5 1 . Where the variety of paddy rice offered . for intervention differs from the variety adopted as the standard quality, the corrective amount to be applied to the intervention price shall be fixed as shown in Annex I. 2 . Where the moisture content of the paddy rice offered for intervention exceeds the content laid down for the standard quality of paddy rice, the price reductions to be applied shall be as shown in Annex II . 1 . The date of the taking over by the intervention agency shall be agreed between the seller and the intervention agency. 2 . The actual taking over shall be effected by the intervention agency in the presence of the seller or his duly authorised agents . 3 . If no agreement can be reached concerning the quality and the characteristics of the paddy rice offered, samples taken by both parties shall be analysed by a laboratory approved by the competent authorities . The results of such analysis shall be final . 4 . The seller and the intervention agency may be represented by their respective agents. 3 . Where the yield after processing of the paddy rice offered for intervention differs from the yield laid down for the standard quality of paddy rice, the price increases and reductions to be applied shall be as shown in Annex III . 4 . Where the defects in the grains of the paddy rice offered for intervention exceed the tolerances for the standard quality of paddy rice, the price reductions to be applied shall be as shown in Annex IV. 5 . The above-mentioned price increases and reductions shall be calculated by applying the percentages shown in the Annexes to the intervention Article 6 The intervention agencies shall, where necessary, adopt additional procedures and conditions for 1 OJ No 174, 31.7.1967, p. 30. Official Journal of the European Communities 265 taking over, compatible with the provisions of this Article 7 Regulation, to take account of any special conditions prevailing in the Member State to which they relate. This Regulation shall enter into force on 1 September 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1967 . For the Commission The President Jean REY ANNEX 1 Corrective amounts Description of quality Corrective amount in units of accountper 100 kg of paddy rice Type A : 1 . Ardizzone, Carola , CÃ ©sariot, Roncarolo, Stirpe 136 0 ·55 2 . Maratelli , Precoce Rossi , Vialone 0-80 Type B : ArlÃ ©sienne, Baldo, EuribÃ © (or R 265 ) Gigante Vercelli , Razza 77, Ribe (or R 265), Rizzotto, Roma (or R 264) Vialone 1-60 Type C : Arborio, Carnaroli , Italpatna , RB (or Renaldo Bersani) 2-50 ANNEX 11 Price reductions relating to moisture content Rate Reduction from 14*51 to 15-49% The weight of water exceeding 14-50% is de ­ ducted from the weight of the rice In addition, price reduction of 0-2% from 15-50 to 15-99% Price reduction to be discussed by buyer and seller 266 Official Journal of the European Communities ANNEX 111 Price increases and reductions relating to yield after processing 1 . Yield from paddy rice in the form of whole grains of milled rice Price increase and reduction per unit of yield Above the basic yield, Price increase of 0-80%  1 to 13% for round-grained rice  1 to 9% for other rice Price reduction of 0-80% 2 . Total yield from paddy rice in the form of milled rice Price increase and reduction per unit of yield Above the basic yield Price increase of 0-60% Below the basic yield :  1 to 13% for round-grained rice  1 to 9% for other rice Price reduction of 0-60% Basic yield after processing Description of quality of rice Yield in whole grains Total yield Balilla , Balilla GG, Americano 1600, Pierrot, Monticelli 62% 71% Ardizzone, Carola , Stirpe 136 58% 68% ArlÃ ©sienne, Baldo, EuribÃ © (or R 265), Italpatna, RB (or Renaldo Bersani), Ribe (or R 265), Rizzotto, Roma (R 264) 57% 68% CÃ ©sariot , Maratelli , Precoce Rossi , Roncarolo, Vialone, Razza 77, Gigante Vercelli 54% 66% Arborio , Carnaroli , Vialone Nano 52% 66% ANNEX IV Price reductions for defective grains Defects Percentage of defects Price reduction Round-grained rice Other rice Chalky from 3 to 8% from 3 to 5% 0-50% per Vi unit Striated with red from 3 to 10% from 3 to 5% 0-50% per unit Spotted from 1 to 4% from 1 to 3% 0-75% per Vi unit Stained from 0-50 to 2% from 0-50 to 1% 0-75% per V* unit Amber from 0-125 to 2% from 0-125 to 1% 0-75% per % unit Yellow from 0 ·05 to 0-25% from 0-05 to 0-25% 4% peryg unit